DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 13, 2022.
Claims 2-19 are pending in this action. Claims 2-8, 10-11, and 14-15 have been amended. Claim 1 has been canceled. Claims 16-19 have been newly added. 
Applicant’s arguments with respect to claim(s) 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckley et al. (US 2013/0332165).
As per claim 10, Beckley discloses, a voice command system comprising: 
a gateway apparatus including an interface configured to receive a voice command (Fig. 1, Paragraph 0039); and 3Docket No.: 5681-048

the controller is configured to perform an authentication process of rejecting a reception of the voice command when a speaker of the voice command is not registered, and permitting a reception of the voice command when a speaker of the voice command is registered (Paragraph 0048), 
the controller is configured to perform the authentication process for each the voice command (Paragraph 0048), and 
the controller is configured to perform the registration process and the authentication process during a use period of an equipment (Fig. 3).
As per claim 15, it is analyzed and thus rejected for the same reasons set forth in the rejection of claim 10, because corresponding claim has similar limitans. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckley et al. (US 2013/0332165) in view of Kummer (US 2015/0162006).
As per claim 4, Beckley discloses, a voice command system comprising: 
a gateway apparatus including an interface configured to receive a voice command (Fig. 1, Paragraph 0039); and 
a controller configured to perform a registration process of registering a speaker whose voice command is permitted to be received (Fig.3, element “enroll speaker”), wherein 
the controller is configured to perform an authentication process of rejecting a reception of the voice command when a speaker of the voice command is not registered, and permitting a reception of the voice command when a speaker of the voice command is registered (Paragraph 0048), 
the controller is configured to perform the authentication process for each the voice command (Paragraph 0048). 
Beckley does not explicitly disclose, however Kummer discloses, the controller is configured to perform the registration process and the authentication process during an installation operation period of an equipment (Paragraph 0124).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to use in the invention of Beckley perform registration process and authentication process during an installation operation as taught by Kummer so as to determined speaker identity and the identified device for allowing authorized user to control the device (Abstract).


As per claim 3, Beckley discloses, wherein the controller is configured to access an external database based on the voice command when the reception of the voice command is permitted, and acquire, from the external database, information corresponding to the voice command (Paragraphs 0144-0147).  

As per claim 5, Beckley discloses, wherein the controller is configured to cancel, with an expiration of the installation operation period, 2Docket No.: 5681-048registration of the speaker performed by the registration process in the installation operation period (Paragraphs 0054-0056).  

As per claim 6, Becky discloses, voice command system comprising: 
a gateway apparatus including an interface configured to receive a voice command (Fig. 1, Paragraph 0039); and 
a controller configured to perform a registration process of registering a speaker whose voice command is permitted to be received (Fig.3, element “enroll speaker”), wherein 
the controller is configured to perform an authentication process of rejecting a reception of the voice command when a speaker of the voice command is not registered, and permitting a reception of the voice command when a speaker of the voice command is registered (Paragraph 0048), 

the controller is configured to perform the registration process and the authentication process during driving period of an equipment (Paragraph 0040), but does not explicitly disclose during inspection period of an equipment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made by replacing driving period with inspection period because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claim 7, Beckley discloses, wherein the controller is configured to cancel, with an expiration of the inspection period, registration of the speaker performed by the registration process in the inspection period (Paragraphs 0054-0056).
  
As per claim 8, Beckley discloses, wherein the controller is configured to perform a signature process based on a voice input of the speaker during the inspection period (Paragraphs 0054-0056). 


As per claim 11, Beckley discloses, wherein the controller is configured to perform the authentication process by determining a voiceprint of the speaker (Paragraph 0044, “voice biometrics”).
  
As per claim 12, Beckley does not explicitly disclose, but Kummer discloses, further comprising: a first database configured to store first information permitted access from the gateway apparatus (Paragraphs 0006 and 0113); 
a second database configured to store second information prohibited access from the gateway apparatus (Fig. 3, elements 325 and 347); and 
an access controller configured to permit access to the first database from the gateway apparatus and prohibit access to the second database from the gateway apparatus, wherein the external database is the first database (Paragraphs 0113-0115), and 
the second information includes equipment information collected from a control apparatus that controls the equipment (Fig. 3, elements 325 and 347).  

As per claim 13, Beckley does not explicitly disclose, but Kummer discloses, wherein the first database and the second database are physically different databases (Fig. 3, element 370 and 347).  
. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 4, 2022								

/ABUL K AZAD/           Primary Examiner, Art Unit 2656